

115 S189 RS: Fort Scott National Historic Site Boundary Modification Act
U.S. Senate
2017-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 51115th CONGRESS1st SessionS. 189[Report No. 115–37]IN THE SENATE OF THE UNITED STATESJanuary 23, 2017Mr. Moran introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesMay 3, 2017Reported by Ms. Murkowski, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo modify the boundary of the Fort Scott National Historic Site in the State of Kansas, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Fort Scott National Historic Site Boundary Modification Act.
		2.Fort Scott National Historic Site
 (a)In generalPublic Law 95–484 (92 Stat. 1610) is amended— (1)in the first section—
 (A)by inserting , by purchase from willing sellers with donated or appropriated funds, or by exchange after donation; and (B)by striking Kansas: Provided and all that follows through the period and inserting the following: Kansas, and the land to be added to the Fort Scott National Historic Site under section 2(b).; and
 (2)in section 2— (A)by striking Sec. 2. When and inserting the following:
						
							2.Establishment
 (a)In generalWhen; and (B)by adding at the end the following:
						
 (b)Boundary modificationThe boundary of the Fort Scott National Historic Site established under subsection (a) is modified as generally depicted on the map entitled Fort Scott National Historic Site Proposed Boundary Modification, numbered 471/80,057, and dated February 2016..
 (b)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out the amendments made by subsection (a).
	
 1.Short titleThis Act may be cited as the Fort Scott National Historic Site Boundary Modification Act.
		2.Fort Scott National Historic Site
 (a)In generalPublic Law 95–484 (92 Stat. 1610) is amended— (1)in the first section—
 (A)by inserting , by purchase with appropriated funds, or by exchange after donation; and (B)by striking the proviso; and
 (2)in section 2— (A)by striking Sec. 2. When and inserting the following:
						
							2.Establishment
 (a)In generalWhen; and (B)by adding at the end the following:
						
 (b)Boundary modificationThe boundary of the Fort Scott National Historic Site established under subsection (a) is modified as generally depicted on the map referred to as Fort Scott National Historic Site Proposed Boundary Modification, numbered 471/80,057, and dated February 2016..
 (b)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out the amendments made by subsection (a).May 3, 2017Reported with an amendment